Ames, J.
It is impossible to construe the bequest to the plaintiff as a direction to the executor to pay to her the sum of $400 from the general funds of the estate. It does not import that anything was to be paid to her, but that she was to be allowed to keep something that she had already received. The money which the will professes to give her is described as money “ that she now has in her possession; ” and these terms cannot be considered as applicable to any other fund, without ascribing to the testator an intention which he certainly has not expressed. We cannot undertake to expunge from the will, as mere surplusage, the words which the testator has employed for designating with precision the subject matter upon which he meant that this bequest should operate. He evidently understood that in some way she had already had something from him of the value of $400, »nd it is at least possible that he put that construction upon the disposition that he had made of her husband’s note of that *512amount. If she in fact had nothing in her possession, then the will gives her nothing; if she had any such fund in her possession, the bequest allows her to keep it. Upon either construction, nothing is due to her from the executor.

Judgment for the defendant.